Citation Nr: 0722138	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-20 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertensive vascular disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for  a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1972 to July 
1973.

This appeal is from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  The appeal initially sought increased ratings 
for service-connected headache and right wrist disorders and 
service connection for schizophrenia, hypertension, and 
seizure disorder.

During the pendency of this appeal, VA granted service 
connection for schizophrenia and awarded a 100 percent 
disability rating; the appeal seeking service connection is 
moot.  The veteran withdrew his appeal from denial of service 
connection for head injury in a July 2005 written statement.  
He withdrew his appeal from the denial of increased ratings 
for headaches and for the right wrist in an October 2006 
written statement.  38 C.F.R. § 20.204 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has not afforded the veteran the notice of the information 
and evidence necessary to reopen the claims on appeal.  The 
notices provided informed the veteran that to reopen his 
claims he must submit new and material evidence, see 
38 C.F.R. § 3.156(a) (2006), and what the evidence must show 
to substantiate the underlying claim for service connection, 
but not the basis of the prior, final denials.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Additionally, a March 1991 memorandum from the Social 
Security Administration indicates the veteran's receipt of 
SSA disability benefits.  Obtaining pertinent SSA records is 
within the scope of assistance VA must afford claimants 
seeking to reopen previously denied claims.  38 C.F.R. 
§ 3.159(c)(2) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to reopen the 
finally denied claims for service 
connection for hypertensive vascular 
disease and a seizure disorder.  
Specifically, the notice must define new 
and material evidence (for claims filed 
after August 29, 2001) and identify the 
type of evidence that would be new and 
material in light of the reasons for the 
prior denials, pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  Request the Social Security 
Administration to provide all available 
medical records on the veteran and any 
administrative law judge decision(s) 
pertaining to his receipt of SSA 
disability benefits.

3.  Finally, readjudicate the claims at 
issue.  If either claim remains denied, 
provide the appellant and his 
representative a supplemental statement of 
the case and an appropriate period of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


